In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                              ________________
                              NO. 09-16-00193-CR
                              ________________

                       KENNETH THOMAS, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 12-13358
__________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Kenneth Thomas 1 pleaded

guilty to burglary of a habitation. The trial court found the evidence sufficient to

find Thomas guilty, but deferred further proceedings, placed Thomas on

community supervision for four years, and assessed a fine of $1000. The State

subsequently filed a motion to revoke Thomas’s unadjudicated community


      1
       The clerk’s record shows that Kenneth Thomas is also known as Kenneth
Earl Thomas.
                                         1
supervision. Thomas pleaded “true” to four violations of the conditions of his

community supervision. The trial court found that Thomas had violated the

conditions of his community supervision, found Thomas guilty of burglary of a

habitation, and assessed punishment at seven years of confinement.

      Thomas’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On October 6, 2016, we granted an extension of time for Thomas to file a

pro se brief. We received no response from Thomas. We have reviewed the

appellate record, and we agree with counsel’s conclusion that no arguable issues

support the appeal. Therefore, we find it unnecessary to order appointment of new

counsel to re-brief the appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). We affirm the trial court’s judgment. 2

      AFFIRMED.



                                       ________________________________
                                              STEVE McKEITHEN
                                                  Chief Justice



      2
        Thomas may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2
Submitted on December 27, 2016
Opinion Delivered December 28, 2016
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       3